Exhibit 10.1

 

RESIGNATION AGREEMENT AND RELEASE

 

This Resignation Agreement and Release (“Agreement”) is entered into on
September 20, 2004 between Radiologix, Inc., a Delaware corporation
(“Radiologix”), and Stephen D. Linehan (“Linehan”).

 

1. Termination of Duties. On September 20, 2004 (the “Effective Date”) Linehan
resigns as Chief Executive Officer and a director of Radiologix and from all
other director and officer positions with Radiologix and its affiliates. On the
Effective Date, the obligations and responsibilities of the parties set forth in
the Employment Agreement between Radiologix and Linehan dated February 6, 2003
(the “Employment Agreement”) are completely terminated, except as provided in
this Agreement.

 

2. Salary and Benefits. On the Effective Date, Linehan’s salary and benefits
from Radiologix shall cease to accrue, and he shall cease to participate in any
employee benefit plans or programs. On the Effective Date, Radiologix shall pay
to Linehan any salary payments due him under the Employment Agreement as of the
Effective Date. After the Effective Date, Linehan shall cease active
participation in any retirement benefits offered by Radiologix and shall not be
entitled to make or receive any further contributions with respect to such
retirement benefits for any period of time after the Effective Date.

 

3. Return of Property. Linehan represents that he has returned all equipment and
property in his possession that belong to Radiologix or that relate or refer to
Radiologix or its business, including all files and programs (hard copy,
electronic or otherwise), all originals and copies of documents, notes,
memoranda or any other materials that relate or refer to Radiologix or its
business (hard copy, electronic or otherwise), and material that constitutes
trade secrets or “Proprietary Information” as defined in the Confidentiality
Agreement described in Section 10 of this Agreement. In addition, Linehan agrees
to permit Radiologix to electronically examine all computer equipment that he
may have used in the course of performing his job duties. After such
examination, Linehan may specifically identify to Radiologix and purchase one
computer and one cellular telephone owned by Radiologix that he used while he
was Chief Executive Officer. The purchase price will be the book value of that
computer and cellular telephone on Radiologix’s books.

 

4. Consideration. As additional consideration for the release and covenants by
Linehan set forth in this Agreement, (i) Radiologix agrees that the stock option
granted to Linehan pursuant to the Stock Option Agreement dated as of February
6, 2003 between Linehan and Radiologix, to the extent exercisable immediately
prior to the Effective Date, shall remain exercisable until the first
anniversary of the Effective Date and (ii) on the Effective Date, Radiologix
shall pay Linehan the sum of $235,000.00, payable as wages, less required state
and federal deductions. Linehan agrees that he is solely responsible for his tax
obligations, if any, including, but not limited to, all reporting and payment
obligations, that may arise as a consequence of such payment. Linehan hereby
agrees to hold Radiologix and the Released



--------------------------------------------------------------------------------

Parties (as defined in Section 6 of this Agreement) harmless from and against,
and agrees to reimburse and indemnify Radiologix and the Released Parties for,
any taxes, penalties, net loss, cost, damage or expense, including, attorneys’
fees, incurred by Radiologix or the Released Parties arising out of the tax
treatment by Linehan on his tax return(s) of any payments made to Linehan
pursuant to this Agreement.

 

5. Accrued Vacation. On the Effective Date, Radiologix shall pay Linehan for all
his accrued, unused vacation pursuant to Radiologix’s standard policy.

 

6. Linehan’s Release. In consideration of the promises, covenants and other
valuable consideration provided by Radiologix in this Agreement, and to fully
compromise and settle any and all claims and causes of action of any kind
whatsoever except as provided in this Agreement, Linehan hereby unconditionally
releases and discharges Radiologix and its current and former employees,
officers, agents, directors, shareholders and affiliates and Radiologix’s
contracted radiology practices and their respective current and former
employees, officers, agents, directors, shareholders and affiliates
(collectively referred to as “Released Parties”) from any and all claims, causes
of action, losses, obligations, liabilities, damages, judgments, costs, expenses
(including attorneys’ fees) of any nature whatsoever, known or unknown,
contingent or non-contingent (collectively, “Claims”), that Linehan has as of
the date of this Agreement, including, but not limited to, those arising (i) out
of Linehan’s hiring, employment, termination of employment with Radiologix or
the Employment Agreement and (ii) under federal or state law, including, but not
limited to, the Age Discrimination in Employment Act of 1967, 42 U.S.C. §§
1981-1988, Title VII of the Civil Rights Act of 1964, the Equal Pay Act, the
Employee Retirement Income Security Act of 1974, the Consolidated Omnibus Budget
Reconciliation Act, the National Labor Relations Act, the Occupational Safety
and Health Act, the Fair Labor Standards Act, the Family and Medical Leave Act
of 1993, the Workers Adjustment and Retraining Act, the Americans with
Disabilities Act of 1990, the Texas Labor Code, the Texas Commission on Human
Rights Act, the Texas Payday Act, Chapter 38 of the Texas Civil Practices and
Remedies Code, and any provision of the state or federal Constitutions or Texas
common law. This release includes, but is not limited to, any claims Linehan may
have for salary, wages, severance pay, vacation pay, sick pay, bonuses,
benefits, pension, stock options, overtime, and any other compensation or
benefit of any nature. This Release also includes, but is not limited to, all
common law claims such as claims for wrongful discharge, breach of express or
implied contract, implied covenant of good faith and fair dealing, intentional
infliction of emotional distress, defamation, conspiracy, invasion of privacy,
or tortious interference with current or prospective business relationships.
Furthermore, Linehan agrees and relinquishes any right to re-employment with
Radiologix or the Released Parties. Linehan also relinquishes any right to
further payment or benefits under any employment agreement, benefit plan or
severance arrangement maintained or previously or subsequently maintained by
Radiologix or any of the Released Parties or any of its or their respective
predecessors or successors, except as expressly required in this Agreement.
However, Linehan does not release (x) his right to enforce the terms of this
Agreement, (y) his rights under the Indemnification Agreement dated as of
February 6, 2003 between Linehan and Radiologix, or (z) his rights to
indemnification or advancement of expenses under Radiologix’s charter or by-laws
or under any applicable policy (specifically

 

- 2 -



--------------------------------------------------------------------------------

including any applicable “directors and officers” insurance policy) of or
maintained by Radiologix or otherwise applicable to Radiologix’s directors or
officers.

 

7. Radiologix’s Release. Radiologix hereby unconditionally releases and
discharges Linehan from any and all Claims that Radiologix has as of the date of
this Agreement; provided, however, that Radiologix does not release him from any
Claim that arose out of an action or omission of his (i) made in bad faith, (ii)
made without a reasonable belief that the action or omission was in the best
interests of Radiologix, or (iii) that was unlawful or illegal. However,
Radiologix does not release its right to enforce the terms of this Agreement and
the Confidentiality Agreement.

 

8. No Claims Against Released Parties. Linehan will not bring any claim or
lawsuit against Radiologix or any of the Released Parties related to any matters
released by Linehan under Section 6 of this Agreement. If Linehan brings or
asserts any such action or lawsuit, he shall pay all costs and expenses,
including attorneys’ fees, incurred by Radiologix or the Released Parties in
defending the action or lawsuit. However, Linehan may bring a claim or lawsuit
to enforce the terms of this Agreement.

 

9. No Claims Against Linehan. Radiologix will not bring any claim or lawsuit
against Linehan related to any matters released by Radiologix under Section 7 of
this Agreement. If Radiologix brings or asserts any such action or lawsuit, it
shall pay all costs and expenses, including attorneys’ fees, incurred by Linehan
in defending the action or lawsuit. However, Radiologix may bring a claim or
lawsuit to enforce the terms of this Agreement and the Confidentiality
Agreement.

 

10. Confidentiality. The Confidentiality, Proprietary Information and Inventions
Agreement (the “Confidentiality Agreement”) between Linehan and Radiologix dated
February 5, 2003 shall remain in full force and effect.

 

11. Non-Disparagement. Linehan agrees that he will not criticize, defame or
disparage Radiologix or the Released Parties, their plans, or their actions to
any third party, either orally or in writing. Radiologix agrees that it will not
criticize, defame or disparage Linehan to any third party, either orally or in
writing and that it will use reasonable efforts to prevent any of its current
officers or directors from criticizing, defaming or disparaging Linehan to any
third party, either orally or in writing. Radiologix agrees only to give neutral
reference information about Linehan if requested by prospective employers.

 

12. Non-Competition and No Solicitation. Linehan’s obligations in Section 5.2(c)
of the Employment Agreement remain in full force and effect, and the one-year
period referred to therein shall begin on the Effective Date. The parties agree
that these obligations were included in the Employment Agreement because of the
Confidential Information Radiologix promised to provide Linehan and that he
received from Radiologix during his employment. If any court of competent
jurisdiction holds that any of the obligations or restrictions in Section 5.2(c)
of the Employment Agreement are unreasonable or unenforceable as written, the
court may reform the

 

- 3 -



--------------------------------------------------------------------------------

obligations or restrictions to make them enforceable, and the obligations and
restrictions shall remain in full force and effect as reformed by the court. Any
period or periods of Linehan’s breach of these obligations will not count
towards the one-year period, but shall instead be added to the one-year period.

 

13. Breach of this Agreement. If a court of competent jurisdiction determines
that either party has breached or failed to perform any part of this Agreement,
the non-breaching party shall be entitled to injunctive relief to enforce the
Agreement and the breaching party shall be responsible for paying the
non-breaching party’s costs and attorneys’ fees incurred in enforcing the
Agreement. This Section does not apply to any claims Linehan may have regarding
the Age Discrimination in Employment Act.

 

14. Severability. Should any of the provisions of this Agreement be rendered
invalid by a court or government agency of competent jurisdiction, the remainder
of this Agreement shall, to the fullest extent permitted by applicable law
remain in full force and effect.

 

15. No Admission. This Agreement shall not in any way be construed as an
admission by either party of any acts of wrongdoing, violation of any statute,
law or legal or contractual right.

 

16. Ambiguities in the Agreement. The parties acknowledge that this Agreement
has been drafted, prepared, negotiated and agreed to jointly, with advice of
each party’s counsel, and to the extent that any ambiguity should appear, now or
at any time in the future, latent or apparent, such ambiguity shall not be
resolved or construed against either party.

 

17. Press Release. On September 20 or 21, 2004, Radiologix shall issue a news
release regarding Linehan’s resignation in the form set forth on Attachment A.

 

18. Confidentiality. Except as required by law or provided in this Agreement,
each of the parties agrees to keep confidential the specific terms of this
Agreement, and shall not disclose the terms of this Agreement or the
circumstances of Linehan’s resignation to any person except Linehan’s spouse,
the financial, tax and legal advisors of Linehan and Radiologix (and the
executive officers and Board of Directors of Radiologix), or as necessary to
enforce this Agreement. Any disclosure made hereunder shall be made only on the
condition that the party to whom disclosure is made agrees to protect the
confidentiality of the information disclosed. This Agreement may be disclosed
in, or filed as an exhibit to, any filing required under any securities laws to
be made by Radiologix.

 

19. Notices. All notices and other communications hereunder will be in writing.
Any notice or other communication hereunder shall be deemed duly given if it is
sent by registered or certified mail, return receipt requested, postage prepaid,
and addressed to the intended recipient as set forth:

 

- 4 -



--------------------------------------------------------------------------------

If to Linehan:

 

Mr. Stephen D. Linehan

8350 South FM 549

Heath, Texas 75032

 

With copy to:

 

Stephan G. Bachelder

Bachelder & Dowling, P.A.

22 Free Street, Suite 201

Portland, ME 04101-3900

 

If to Radiologix:

 

Chairman of the Board

Radiologix, Inc.

2200 Ross Avenue

Suite 3600

Dallas, Texas 75201

 

With copy to:

 

Michael L. Silhol, Senior Vice President and General Counsel

Radiologix, Inc.

2200 Ross Avenue

Suite 3600

Dallas, Texas 75201

 

Any party may send any notice or other communication hereunder to the intended
recipient at the address set forth using any other means (including personal
delivery, expedited courier, messenger services, telecopy (sent to Radiologix at
214-303-2777), telex, ordinary mail or electronic mail), but no such notice or
other communication shall be deemed to have been duly given unless and until it
is actually received by the intended recipient. Any party may change the address
to which notices and other communications hereunder are to be delivered by
giving the other Party notice in the manner set forth herein.

 

20. Counterpart Agreements. This Agreement may be executed in multiple
counterparts, whether or not all signatories appear on these counterparts, and
each counterpart shall be deemed an original for all purposes.

 

21. Choice of Law. This Agreement shall be deemed performable by all parties in,
and venue shall be in the state or federal courts located in, Dallas County,
Texas and the

 

- 5 -



--------------------------------------------------------------------------------

construction and enforcement of this Agreement shall be governed by Texas law
without regard to its conflict of laws rules.

 

22. No Assignment of Claims. Linehan represents and warrants that he has not
transferred or assigned to any person or entity any claim involving Radiologix
or the Released Parties or any portion thereof or interest therein.

 

23. Entire Agreement. This Agreement sets forth the entire agreement between the
Parties, and fully supersedes any and all prior agreements, understandings, or
representations between the Parties pertaining to the subject matter of this
Agreement.

 

24. Binding Effect of Agreement. This Agreement shall be binding upon Linehan,
Radiologix and their heirs, administrators, representatives, executors,
successors, and assigns.

 

25. Time to Sign and Return Agreement. Linehan acknowledges and agrees that he
first received the original of this Agreement on or before September 17, 2004.
Linehan also understands and agrees that he has been given at least 21 calendar
days from the date he first received this Agreement to obtain the advice and
counsel of the legal representative of his choice and to decide whether to sign
it. Linehan acknowledges that he has been advised and has sought the advice of
his own counsel. Linehan understands that he may sign the Agreement at any time
on or before the expiration of this 21-day period. Linehan also understands that
for seven calendar days after he signs this Agreement he has the right to revoke
it, and that this Agreement will not become effective and enforceable until
after the expiration of this seven-day period in which he did not exercise his
right of revocation. If Linehan revokes this Agreement, he will immediately pay
to Radiologix all payments Radiologix made to him under this Agreement. Linehan
specifically understands and agrees that any attempt by him to revoke this
Agreement after the seven-day period has expired is, or will be, ineffective.
Linehan represents and agrees that he has thoroughly discussed all aspects and
effects of this Agreement with his attorney, that he has had a reasonable time
to review the Agreement, that he fully understands all the provisions of the
Agreement and that he is voluntarily entering into this Agreement. By signing
this Agreement, Linehan acknowledges the following:

 

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS, AND THAT I AM ENTERING INTO IT VOLUNTARILY. I
FURTHER ACKNOWLEDGE THAT I AM AWARE OF MY RIGHTS TO REVIEW AND CONSIDER THIS
AGREEMENT FOR 21 DAYS AND TO CONSULT WITH AN ATTORNEY ABOUT IT, AND STATE THAT
BEFORE SIGNING THIS AGREEMENT, I HAVE EXERCISED THESE RIGHTS TO THE FULL EXTENT
THAT I DESIRED.

 

- 6 -



--------------------------------------------------------------------------------

Executed as of September 20, 2004.

/s/ Stephen D. Linehan

--------------------------------------------------------------------------------

STEPHEN D. LINEHAN

 

 

RADIOLOGIX, INC.

By:

 

/s/ Marvin S. Cadwell

--------------------------------------------------------------------------------

   

Name: Marvin S. Cadwell

Title: Chairman of the Board

 

- 7 -